Action for false imprisonment and for an assault committed by defendant’s store detectives upon the plaintiff, a customer in the store, upon the erroneous suspicion that plaintiff was a shoplifter. Judgment for the plaintiff unanimously affirmed, with costs. The error with respect to the admission of testimony, particularly that relating to the alleged declaration by the doorman that the two women were store detectives, was not prejudicial, in view of the overwhelming proof that the two women who mistreated the plaintiff were employees of the defendant, acting as store detectives, with express instructions to arrest shoplifters. (Civ. Prae. Act, § 106.) Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.